    Case:20-02865-BKT13 Doc#:22 Filed:10/06/20 Entered:10/06/20 15:19:27                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                 Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

JOELYN AGUAYO DIAZ                                                                           CASE NO. 20-02865-BKT
                                                                                             CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is :$ 0

3. The general unsecured pool is :$ 0



               AMENDED PLAN DATE: September 28, 2020                                          PLAN BASE: $28,500.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 10/6/2020
                            FAVORABLE                                                             X UNFAVORABLE


  [X] OTHER:

  Pending adjudication of United States Trustee’s objection to confirmation of plan and Motion to Dismiss
Case at dkt#16. Debtor filed Motion requesting extension of time dkt#19 to Reply objection to confirmation and
motion to dismiss.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Osmarie Navarro Martínez
                                                                                        Osmarie Navarro Martínez
Atty: ROBERTO FIGUEROA                                                                  USDC # 222611
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CM - SR
